El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
Primitivo Rocafort entabló demanda ante la Corte de Distrito de San Juan, Sección Segunda, contra Laureano Cantero, Gaspar Font y Sucesores de Liado y Santana en cobro de dinero por virtud de contrato. La acción se basa en un pagaré por la suma de $2,000 suscrito por los deman-dados a favor del demandante.
Contestaron los demandados aceptando los hechos de la demanda pero alegando como materia de defensa que el pa-*506garé en cuestión estaba sujeto a las resultancias del pleito civil No. 10736 seguido en la Corté de Distrito de San Juan, Sección Primera, por Juan Antonio Sobrino contra el de-mandante Rocafort y otros, en cuyo pleito los aquí deman-dados fueron requeridos por el mársbal de la corte de dis-trito por orden de la corte para que se abstuvieran de pagar, hasta nueva orden, el importe del pagaré, y que este hecho le constaba al demandante antes de iniciar este pleito.
Fué el caso a juicio. El demandante no presentó prueba. Los demandados presentaron prueba documental y testifical, y la corte, estimando probado que el pagaré, base de la acción, estaba realmente embargado a virtud de una orden de otra corte, declaró la demanda sin lugar, porque tratar de co-brarlo ahora sería dejar sin efecto dicha orden lo que la corte no podía ni debía hacer de acuerdo con el principio de derecho que tiende a mantener la jurisdicción de los tribunales y el respeto que entre sí se deben en el ejercicio de la misma.
No conforme con la sentencia, apeló el demandante para ante este tribunal y el único error que alega es el cometido a su juicio por la corte al decidir que el pagaré, base de este pleito, y el embargado en el pleito No. 10736 de la Corte de Distrito de San Juan, Sección Primera, eran el mismo.
La corte no se limita a decidirlo en su sentencia, sino que, en su opinión, analiza la prueba practicada que la llevó a establecer la conclusión. El apelante sostiene que la prueba demuestra que se trataba de dos documentos distintos. En su opinión la corte sentenciadora dice:
“Las declaraciones de Laureano Cantero y Gaspar Font tienden a demostrar que en ambos casos se trata del mismo pagaré. Han declarado que ese pagaré por dos mil dollars se deriva de una deuda anterior de $4,000 dollars que habían contraído Sucesores de Liado y Santana, que ellos firmaron el pagaré por dos mil dollars que quedó en poder del demandante Primitivo Roeafort; que como hace ya bas-tante tiempo no pueden recordar la fecha con exactitud, pero que ellos no han firmado ninguna otra obligación a favor del demandante, *507sino, la que se transcribe en la demanda que es la misma objeto del embargo en el pleito pendiente ante la sección primera de esta corte. Teniendo en cuenta estas declaraciones y el record del pleito número 10736 la corte es de opinión que el pagaré que abora se trata de cobrar es el mismo pagaré de dos mil dollars objeto de la precitada orden. ’ ’
Y en su. alegato el apelante argumenta que las declara-ciones de Cantero y Font no demuestran lo que dice el juez sentenciador. Esta Corte Suprema no conoce las declara-ciones indicadas ni el record del pleito a que se refiere la corte de distrito.
No tenemos, pues, base para decidir la cuestión plan-teada. En la transcripción preparada por el propio ape-lante no figuran las pruebas y siendo ello así, ¿cómo vamos a decidir que la corte erró en la apreciación de esas prue-bas? No basta la opinión de la corte. Las pruebas mismas debieron elevarse a este tribunal, según se fia decidido repe-tidamente.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutcbison.
El Juez Presidente Sr. Hernández no intervino en la resolución de este caso.